Citation Nr: 1105437	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for intestinal damage due to VA 
treatment in January 2004.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of a hernia repair 
due to VA treatment in January 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claims for compensation 
under 38 U.S.C.A. § 1151 for intestinal damage and a hernia 
repair due to VA treatment rendered in January 2004.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an October 2009 RO (Travel Board) hearing.  A hearing 
transcript has been associated with the claims file.

These matters were remanded by the Board in March 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, this case must again be remanded for additional 
development.

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that compliance 
by the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded the instant matters in March 2010 to allow 
updated VA treatment records from a variety of facilities and 
specific private treatment records to be obtained.  In a March 
2010 letter, the Veteran was instructed to complete an 
appropriate "Authorization and Consent to Release Information" 
for two providers to allow VA to obtain these private treatment 
records.  The Veteran returned such a signed Consent form in 
April 2010.  However, the August 2010 supplemental statement of 
the case indicated that the appropriate Consent forms had not 
been received and no efforts to obtain the relevant private 
treatment records were made.  A remand is required to allow these 
relevant private treatment records to be obtained.

Regulations that became effective during the course of this 
appeal provide that in determining whether an event was 
reasonably foreseeable, VA considers whether the risk of the 
event was of a type that a reasonable health care provider would 
have discussed in connection with VA's informed consent 
procedures outlined at 38 C.F.R. § 17.32 (2010).  See 38 C.F.R. 
§ 3.361(d)(2) (2010).  Fault is shown where the care was provided 
without the Veteran's informed consent.  In determining whether 
there was informed consent, VA considers whether there was 
compliance with the requirements of 38 C.F.R. § 17.32.  See 
38 C.F.R. § 3.361(d)(1)(ii) (2010). 

The evidence of record is negative for notations regarding 
informed consent prior to the colonoscopy performed in January 
2004.  In accordance with 38 C.F.R. § 17.32(d), the Veteran 
likely signed a consent form, as anesthesia was used during the 
colonoscopy procedure.  That form is not in the record.  VA has a 
duty to seek this record.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. 
§ 3.159(c)(2) (2010)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek a copy of the 
consent form signed by the Veteran and 
authorizing the August 2003 eye surgery.  If 
the form is unavailable, the VA Medical 
Center should be asked to provide the 
contents of the form it would have provided 
to the Veteran.

The Veteran should be informed of any record 
that cannot be obtained.

2.  The RO/AMC should attempt to obtain 
outstanding private treatment records, to 
include treatment records from Knollwood 
Hospital (a.k.a. Mobile Infirmary West) and 
from the University of South Alabama.  All 
records/responses received must be associated 
with the claims file.

If any records sought are not obtained, the 
AMC/RO should notify the Veteran of the 
records that were not obtained, explain the 
efforts taken to obtain them and described 
further action to be taken.

The Veteran is advised that to obtain 
these records it will be necessary for 
him to provide proper written 
authorization to VA.

3.  If any claim on appeal remains denied, 
the AOJ should issue a supplemental statement 
of the case before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


